Citation Nr: 0928765	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  00-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1961 to February 
1965 and from February 1966 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  In 
the August 1999 rating decision, the RO confirmed the 10 
percent rating previously assigned to the Veteran's service-
connected hypertension; the disability was originally granted 
service connection in a July 1990 rating decision.  The 
Veteran's disagreement with the denial of an increased rating 
lead to this appeal.  See 38 C.F.R. § 20.201.  The Veteran 
subsequently perfected an appeal of the issue.  See 38 C.F.R. 
§ 20.200.

In a May 2000 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The Veteran cancelled the hearing which was set for a day in 
September 2004.  38 U.S.C.A. § 20.704(d) (2008).  

The claim for an increased rating for hypertension was 
previously before the Board in August 2006.  The development 
has been completed, and the claim is ready for review.  

An October 2007 VA medical record shows that the Veteran was 
diagnosed as having atrial fibrillation.  An addendum to the 
Veteran's September 2007 VA examination concluded that atrial 
fibrillation was as likely as not secondary to the Veteran's 
service-connected hypertension.  The Board refers a claim of 
secondary service connection for atrial fibrillation to the 
RO for appropriate action.  

As stated in the Board's August 2006 remand, in an October 
2005 informal hearing presentation, the Veteran's 
representative raised an issue of clear and unmistakable 
error with regard to a denial of service connection for 
peripheral neuropathy in a June 2004 rating decision.  The 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's service-connected hypertension requires 
medication, but it is not manifested by predominant diastolic 
readings of 110 or more, nor is it productive of predominant 
systolic readings of 200 or greater.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.16, 4.104, Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in October 
2001, August 2006, and February 2008.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

The instant claim before the Board is a claim for an 
increased rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) detailed the notification requirements in 
increased rating claims.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After review of the August 2006 and February 2008 VCAA 
letters, the Board determines that they substantially satisfy 
the notification requirements outlined in Vazquez-Flores.  
The August 2006 letter contains all of the criteria for 
rating hypertensive vascular disease (hypertension) and 
hypertensive heart disease.  Both letters notified the 
Veteran of the need to submit or ask VA to obtain evidence in 
support of his claim as well as the types of evidence that 
would establish entitlement to an increased rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA letters were 
issued after the August 1999 decision on appeal.  The RO 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the May 2009 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  The Veteran has been provided the opportunity 
to respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the Veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including reports of VA heart examinations 
in May 1999, September 2003, and September 2007, which 
provided findings that are adequate for rating purposes.  
After a review of this evidence, the Board finds that the 
medical records provide competent, non-speculative evidence 
regarding the current severity of the Veteran's hypertension.  
Under these circumstances, there is no duty to provide 
another examination or a medical opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shovelling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

DC 7005 provides ratings for arteriosclerotic heart disease 
(coronary artery disease (CAD)), and requires documented CAD.  
Arteriosclerotic heart disease (CAD) resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure  
in the past year, or; workload of greater than 3 METs  but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left  ventricular dysfunction with 
an ejection fraction  of 30 to 50 percent, is rated 60 
percent disabling.  Arteriosclerotic heart disease resulting 
in chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  A Note to DC 7005 provides that, if non-service-
connected arteriosclerotic heart disease is superimposed on 
service-connected valvular or other non-arteriosclerotic 
heart disease, the adjudicator is to request a medical 
opinion as to which condition is causing the current signs 
and symptoms.  38 C.F.R. § 4.104.

DC 7007 provides ratings for hypertensive heart disease.  
Hypertensive heart disease that results in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required, is rated 10 percent 
disabling.  Hypertensive heart disease that results in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Hypertensive heart disease that results 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Hypertensive heart disease that results in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104.  

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to DC 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to DC 7101 provides that 
hypertension is to be rated separately from hypertensive 
heart disease and other types of heart disorders.  38 C.F.R. 
§ 4.104.

Factual Background

Service connection is in effect for hypertension, rated 10 
percent disabling, effective March 1990.  The Veteran filed a 
claim for an increased rating in March 1999.  The Veteran 
contends that the disability warrants a higher rating.  

In May 1999, the Veteran underwent a VA examination that 
diagnosed him as having hypertension.  The Veteran took 
Lasix, lisinopril, and Lopressor to control his hypertension.  
The Veteran's blood pressure was 158/87, 151/86, and 165/93.  
No signs of congestive heart failure were noted.  The 
Veteran's heart had a regular rate and rhythm.  

The Veteran's April 2001 Agent Orange examination noted that 
the Veteran was diagnosed as having hypertension in 1975, and 
in 1994 he was diagnosed as having coronary artery disease 
(CAD).  The Veteran also reported a history of an unexplained 
syncope in 1994 associated with a cardiac event.  In May 2001 
the Veteran added a claim for service connection for CAD.  In 
November 2003 the Veteran was granted secondary service 
connection for CAD, evaluated as 30 percent disabling 
effective May 2001, based on the September 2003 VA 
examination explained below.  

In April 2002, VA treatment records showed that the Veteran's 
heart was not enlarged; the rhythm and rate were normal.  In 
June 2002 his blood pressure was 159/83.  In December 2002 
his blood pressure ranged from 123/73 to 148/103.  

A January 2003 VA treatment record noted that the Veteran's 
blood pressure was 151/82 and 138/76; in March 2003 it was 
147/78.  

The Veteran underwent a VA examination in September 2003.  
Blood pressure readings were 124/76, 144/78, and 140/84.  The 
Veteran claimed that in 1994 he received treatment at a 
private hospital for chest pain, but he was told that he had 
not had a myocardial infarction.  He stated that he underwent 
a catheterization during that evaluation and was told that he 
had a 30 percent blockage.  He denied a diagnosis of 
congestive heart failure or any other heart condition.  The 
results of his most recent echocardiogram in March 2002 were 
normal.  His November 2002 chest X-ray showed that his heart 
size was normal with no infiltrates or effusions.  A 
September 2003 echocardiogram showed his left atrium was 
minimally dilated, his right atrium mildly dilated, his left 
ventricle mildly concentrically hypertrophied, and his right 
ventricle mildly dilated.  The Veteran was diagnosed as 
having benign essential hypertension with mild left ventricle 
hypertrophy with normal systolic function.  The Veteran was 
also diagnosed as having CAD.  The Veteran was still taking 
lisinopril to control his hypertension.  

In September 2007, the Veteran underwent another hypertension 
and heart examination pursuant to the Board's August 2006 
remand.  The examination diagnosed the Veteran as having mild 
benign essential hypertension, noncritical CAD, mild left 
ventricle hypertrophy, chronic renal insufficiency unrelated 
to hypertension, and dyspnea unrelated to hypertension.  The 
examiner determined that there was very mild secondary organ 
damage.  Although the METs could not be accurately estimated, 
the examiner guessed that the Veteran's METs were 3 due to 
both cardiac limitations and morbid obesity.  The Veteran's 
dyspnea was due to morbid obesity and his goiter.  His 
fatigue was due to his morbid obesity.  The Veteran had no 
angina, dizziness, or syncope.  

In an October 2007 addendum to the VA examination, the 
examiner noted that the Veteran was hospitalized in October 
2007 for hypertension and was diagnosed as having atrial 
fibrillation.  The examiner did not attribute dyspnea to 
atrial fibrillation, but he did find that atrial fibrillation 
was more likely than not due to his hypertensive vascular 
disease.  

Analysis

The blood pressure readings taken in the past three VA 
examinations do not indicate readings of 110mm diastolic or 
more or 200mm systolic or more.  The Veteran's highest blood 
pressure reading of 148/103 was in December 2002, and this 
was within the 10 percent rating.  A 20 percent rating is not 
warranted based on evidence of increased use of medications.  
See 38 C.F.R. § 4.104, DC 7101.  Thus, the evidence does not 
support the Veteran's claim of entitlement to a schedular 
rating in excess of 10 percent for hypertension.  

Note (3) to DC 7101 provides that hypertension is to be rated 
separately from hypertensive heart disease and other types of 
heart disorders.  38 C.F.R. § 4.104.  In November 2003 the 
Veteran received a 30 percent rating under DC 7005 for CAD as 
secondary to service-connected hypertension.  The September 
2003 echocardiogram showed that the Veteran's left ventricle 
was mildly concentrically hypertrophied; thus, he was 
entitled to 30 percent under DC 7005.  

The evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Similar to the rating of CAD 
under DC 7005, the rating of hypertensive heart disease under 
DC 7007 also evaluates evidence of cardiac hypertrophy as 30 
percent disabling.  Thus, since the Veteran is already 
receiving a 30 percent rating for CAD, it would be pyramiding 
to grant the Veteran service connection for hypertensive 
heart disease under DC 7007.  38 C.F.R. § 4.104.  

Additionally, the Veteran has not reported a history of 
congestive heart failure, and the Veteran does not have 
angina, dizziness, or syncope, according to the September 
2007 VA examination.  See 38 C.F.R. § 4.104, DC 7005 and DC 
7007.  The September 2007 VA examiner found that the 
Veteran's dyspnea is unrelated to hypertension; it is due to 
his morbid obesity and goiter.  The examiner could not 
accurately estimate the Veteran's METs, so the Veteran cannot 
receive a higher rating under that criteria.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the Veteran's hypertension is manifested by 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the Veteran that hypertension causes marked 
interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a rating in excess of 10 percent for hypertension 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v.  
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


